UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7486



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BEVIL LEE GROVES, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-92-28-3-1-H, CA-96-241-5-H)


Submitted:   November 25, 1997            Decided:   January 13, 1998


Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bevil Lee Groves, Jr., Appellant Pro Se. Tracy David Knox, UNITED
STATES ARMY, Fort Bragg, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)) and his Fed. R. Civ. P.

60(b) motion. We have reviewed the record and the district court's

opinion and orders and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. United States v.
Groves, Nos. CR-92-28-3-1-H; CA-96-241-5-H (E.D.N.C. Apr. 26 and

May 13, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568

(U.S. June 23, 1997) (No. 96-6298). We deny Appellant's motion to

remand this case for new trial. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2